EXECUTION COPY

 

THIRTEENTH AMENDMENT

TO

RECEIVABLES PURCHASE AGREEMENT

 

This Thirteenth Amendment to Receivables Purchase Agreement dated as of October
24, 2005 (this “Thirteenth Amendment”), is among THE ORIGINATORS listed on the
signature page hereof (collectively, the “Originators”) and PRIME RECEIVABLES
CORPORATION, a Delaware corporation (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Originators and the Purchaser entered into a Receivables Purchase
Agreement dated as of December 15, 1992, (as amended by the First Amendment
dated as of June 23, 1993; as further amended by the Second Amendment dated as
of December 1, 1993; as further amended by the Third Amendment dated as of
February 28, 1994; as further amended by the Fourth Amendment dated as of May
31, 1994; as further amended by the Fifth Amendment dated as of April 30, 1995;
as further amended by the Sixth Amendment dated as of August 26, 1995; as
further amended by the Seventh Amendment dated as of August 26, 1995; as further
amended by the Eighth Amendment dated as of May 14, 1996; as further amended by
the Ninth Amendment dated as of March 3, 1997; as further amended by the Tenth
Amendment dated as of March 23, 2000; as further amended by the Eleventh
Amendment dated as of November 20, 2001; as further amended by the Twelfth
Amendment dated as of April 9, 2003; as supplemented by the First Supplement
dated as of September 15, 1993; as further supplemented by the Second Supplement
dated as of May 31, 1994, the “Purchase Agreement”) pursuant to which the
Purchaser purchased Receivables (as defined in the Purchase Agreement) from the
Originators on the terms and conditions set forth in the Purchase Agreement;

WHEREAS, the Originators and the Purchaser wish to amend (i) Section 2.06 of the
Purchase Agreement to allow Additional Originators (as defined in the Purchase
Agreement) that are not wholly owned subsidiaries of the Company (as defined in
the Purchase Agreement) to become party to the Purchase Agreement and (ii)
certain other sections of the Purchase Agreement;

WHEREAS, the Originators and the Purchaser wish to amend the Purchase Agreement
to revise Schedules I, II, and III attached to the Purchase Agreement to reflect
that, immediately following the effectiveness of this amendment, FDS Bank and
Department Stores National Bank will be the only Originators under the Purchase
Agreement;

WHEREAS, Section 8.01 of the Purchase Agreement permits the Originators and the
Purchaser to amend the Purchase Agreement subject to certain conditions;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

1.              (a)         Section 2.06 of the Purchase Agreement is hereby
amended by deleting the phrase “direct or indirect wholly owned subsidiary” each
time that it appears and inserting in each such place the word “Affiliate”.

 

 


--------------------------------------------------------------------------------



 

 

(b)            Department Stores National Bank is hereby added as an Additional
Originator pursuant to Section 2.06 of the Purchase Agreement and Department
Stores National Bank hereby (i) agrees to sell Receivables to the Purchaser on
the terms and subject to the conditions set forth in the Purchase Agreement,
(ii) makes the representations and warranties set forth in Section 4.02 and 4.03
of the Purchase Agreement and (iii) agrees to comply with the covenants set
forth in Article V of the Purchase Agreement.

2.              Section 3.03 of the Purchase Agreement is hereby amended by (i)
deleting the word "and" at the end of clause (a), (ii) deleting the period (.)
at the end of clause (b) and inserting in lieu thereof the following "; and",
and (iii) inserting, as a new clause (c), the following, at the end of that
section:

"(c)        a Series of Investor Certificates shall be outstanding under the
Pooling and Servicing Agreement."

3.              Section 8.04 of the Purchase Agreement is hereby amended by
inserting the words "the earlier to occur of (i) the first date on which there
are no Investor Certificates outstanding and (ii)" immediately following the
words "such time, after" in the fifth line from the end of such Section.

4.              Schedules I, II, and III to the Purchase Agreement are deleted
in their entirety and replaced with Schedules I, II, and III attached to this
Thirteenth Amendment.

5.              Attached hereto as Exhibit A is a certificate by an officer of
FDS Bank, as Servicer, stating that the amendment to the Purchase Agreement
effected by this Thirteenth Amendment does not adversely affect in any material
respect the interests of any of the Investor Certificateholders (as defined in
the Purchase Agreement), which certificate is required to be delivered to the
Trustee (as defined in the Purchase Agreement) pursuant to Section 8.01 of the
Purchase Agreement.

6.              This Thirteenth Amendment shall be effective upon (i) delivery
to the Purchaser of an Opinion of Counsel to the effect that this Thirteenth
Amendment shall not cause the Trust to be characterized for federal income tax
purposes as an association taxable as a corporation or otherwise have any
material adverse impact on the federal income taxation of any outstanding Series
of Investor Certificates or any Certificate Owner and (ii) delivery to the
Purchaser of notice from each Rating Agency to the effect that (1) the current
rating of any Series or any class of any Series will not be reduced as a result
of this Thirteenth Amendment and (2) the inclusion of Department Stores National
Bank as an Additional Originator pursuant to Section 2.06 of the Purchase
Agreement will not result in a reduction or withdrawal of its then existing
rating of any Class of Investor Certificates then issued and outstanding.

7.              The Purchase Agreement, as amended by this Thirteenth Amendment,
shall continue in full force and effect among the remaining parties hereto.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be executed by their respective officers thereunto duly authorized, as of the
first date above written.

                                                                

THE ORIGINATORS:

BLOOMINGDALE’S, INC.

By: /s/ Brian M. Szames       

Title:   Vice President

 

MACY’S CENTRAL, INC.

By: /s/ Brian M. Szames       

Title:   Vice President

 

MACY’S DEPARTMENT STORES, INC.

 

By: /s/ Brian M. Szames       

Title:   Vice President

 

MACY’S EAST, INC.,

 

By: /s/ Brian M. Szames       

Title:   Vice President

 

MACY’S FLORIDA, INC.

By: /s/ Brian M. Szames       

Title:   Vice President

 

MACY’S NORTHWEST, INC.

 

By: /s/ Brian M. Szames       

Title:   Vice President

 

MACY’S TEXAS, INC.,

 

By: /s/ Gary J. Nay                

Title:   Vice President

 

 

 

 

 

[Signature Page to Thirteenth Amendment to Receivables Purchase Agreement]

 

 


--------------------------------------------------------------------------------



 

 



FDS BANK

By: /s/ Susan R. Robinson        

Title:   Treasurer

 

 

DEPARTMENT STORES NATIONAL BANK

By: /s/ Douglas C. Morrison       

Title:   Vice President and Chief Financial Officer

 

 

THE PURCHASER:

 

PRIME RECEIVABLES CORPORATION

 

By: /s/ Susan P. Storer                

Title:   President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Thirteenth Amendment to Receivables Purchase Agreement]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FDS Bank

Officer’s Certificate

 

Pursuant to Section 8.01(a) of the Receivables Purchase Agreement dated as of
December 15, 1992, as modified, supplemented and amended from time to time,
among the Originators listed therein and Prime Receivables Corporation, FDS
Bank, certifies that the amendment dated as of October 24, 2005 to the
Receivables Purchase Agreement does not adversely affect in any material respect
the interests of any of the Investor Certificateholders.

 

  

FDS BANK,

 

 

By:                                                      

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

 

List of Originators

 

Name of Originator

Jurisdiction of
Organization

Chief Place of Business
Chief Executive Office
and Mailing Address

 

 

 

FDS Bank

The Federal laws of the United States

9111 Duke Boulevard
Mason, Ohio 45040-8999

 

 

 

Department Stores

National Bank

The Federal laws

of the United States

701 East 60th Street, North,

Sioux Falls, South Dakota 57117

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE II

 

Authorized Officers of Originator

 

Originator

Name

FDS Bank

Susan Robinson

 

Teresa Huxel

 

Amy Hanson

 

 

 

Department Stores

Kendall Stork

National Bank

Douglas C. Morrison

 

David Zimbeck

 

Ben Kyte

 

Scott Christiensen

 

Donna VanBockern

 

Jeff Gednalske

 

Eric Rasmussen

 

Julie Garry

 

Richard Aguilar

 

Valerie Kuhl

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE III

 

Offices Where Books, Records, Etc.

Evidencing Receivables Are Kept

 

FDS Bank, Inc.

9111 Duke Boulevard

Mason, OH 45040-8999

 

Department Stores National Bank

701 East 60th Street, North

Sioux Falls, South Dakota 57117

 

 

 

 

 


--------------------------------------------------------------------------------

